Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Ace Consulting Management Inc. We consent to the inclusion in this Registration Statement on Form S-1 filed with the SEC (the “Registration Statement”), of our report dated March 30, 2012, relating to the balance sheets of Ace Consulting Management Inc. as of December 31, 2011 and 2010, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2011 and 2010 and for the period from September 19, 2003 (inception) through December 31, 2011 appearing in the Prospectus, which is a part of such Registration Statement.We also consent to the reference to our firm under the caption “Interests of Named Experts and Counsel” in such Registration Statement. /s/Li & Company, PC Li & Company, PC Skillman, New Jersey May 18, 2012
